Citation Nr: 1233417	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  07-28 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1970.  
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2004 rating action of the Department of Veterans Affairs (VA), Regional Office (RO) in Nashville, Tennessee.  

In November 2010, the issue was remanded for additional development.  There has been substantial compliance with the remand directives and it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has been, and is currently manifested by occupational and social impairment with deficiencies in most areas and the inability to establish and maintain effective relationships.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155, 5103, 5103a, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met.  

The Veteran was notified that his claim was awarded with an effective date of January 12, 2004, the date of his claim, and a 50 percent rating was assigned.  He was provided notice how to appeal that decision, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating and he demonstrated his actual knowledge of what was required to substantiate a higher rating in his argument included on his Substantive Appeal.  Although, he was not provided pre-adjudicatory notice that he would be assigned an effective date in accordance with the facts found as required by Dingess, he was assigned the date of the claim as an effective date, the earliest permitted by law.  38 U.S.C.A. § 5110(a).  Moreover, the Veteran was represented by a Veteran's Service Organization and its counsel for the adjudication of the claim.

The Board finds that a reasonable person would have understood from the information that VA provided to the Veteran what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

As for the duty to assist, all necessary assistance has been provided to the Veteran, whereas VA has obtained service treatment records, obtained VA outpatient treatment records, provided the Veteran examinations, and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

Increased Initial Rating - PTSD

In the July 2004 rating decision on appeal, the RO granted service connection and assigned a 50 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9440 for the Veteran's PTSD.  In a November 2006 rating decision, the RO continued the 50 percent disability rating.   

The Veteran maintains that he is entitled to an initial disability rating in excess of 50 percent for his service-connected PTSD disability.  

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  While the Board must consider the veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including sections 4.2, the regulations do not give past medical reports precedence over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

The appeal stems from an initial rating, and the Board must consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, PTSD is evaluated as 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is assigned when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation or own name.  Id. 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See Carpenter v. Brown, 8 Vet. App. 240 (1995).

In a March 2004 letter, the Veteran's VA counselor submitted a letter regarding the Veteran's current PTSD symptomatology, as well as his treatment, which was a on a weekly basis since February 2004.  Specifically, the counselor stated that the Veteran's adjustment to civilian life was difficult, indicating that the Veteran reported the following symptoms of PTSD:  increased sleep difficulties, social isolation, depression, hostility, startle response, nightmares, intrusive thoughts, and loss of concentration.  The counselor stated that since the Veteran's symptoms of PTSD had been present for quite a period of time, the disorder had a negative impact on his social and occupational pursuits.  The counselor concluded that the Veteran continued to experience difficulties in forming close relationships.    

The Veteran underwent a VA examination in June 2004.  He reported feeling angry and impatient when dealing with others, to include engaging in road rage.  He stated that he had experienced more frequent flashbacks since the war in Iraq began.  He reported that he worked at the post office for many years; however, worked inside and alone as much as possible.  He indicated that he tried to get along with others, but was involved in a couple of incidents, to include one in 1991 and in October 2003.  Regarding the incident in October 2003, he stated that a supervisor got in his face, to which he responded, "get out of my face or I will kill you."  Thereafter, he sought treatment at the VA outreach center.  He reported hypervigilence, as well as avoidance of crowds.  He stated that he had guilt for the killing he did in Vietnam.  He reported that his first wife left after 22 years of marriage because she could no longer live with the person he had become following his experience in Vietnam.  He stated that he was married for a second time for 10 years, but his wife was afraid of him, and the marriage ended.  He reported that he had been married to his third wife for the past two years.  He stated that he did not have any friends outside of his family.  

On examination, the Veteran was casually dressed.  He was alert and oriented.  His mood was anxious with variable affect.  His speech was clear with an occasional stutter.  His long and short term memory appeared okay, but he had difficulty maintaining focus.  His insight appeared adequate.  His judgment was impaired.  There was no evidence of flight of ideas or loose associations.  There was no evidence of any obsessive thinking or phobias.  There was no evidence of hallucinations.  The diagnosis was chronic mild to moderate PTSD with a GAF score of 58.  

Upon review of the claims file, the examiner remarked that the Veteran was traumatized by incidents which occurred in Vietnam.  The examiner stated that the Veteran had difficulty with interpersonal relationships and was presently married for a third time.  The examiner noted that while the Veteran worked for 24 years, he had difficulty relating to co-workers and supervisors.  He further noted that the Veteran did not have any friends outside of his family.  The examiner noted that the Veteran was currently taking medication prescribed by a VA physician, as well as participating in individual psychotherapy.  The examiner stated that the Veteran's prognosis for recovery was fair.      

VA outpatient treatment records dated in 2004 through 2006 demonstrate that the Veteran sought treatment for PTSD, to include therapy and counseling, as well as medication for his disability.  Records show the Veteran continued to experience symptoms such as anxiety, nightmares, depression, and difficulty sleeping.  A December 2004 record notes that the Veteran reported that his wife left him.  A January 2006 record notes an assessment of severe PTSD, as well as the Veteran's isolative behavior, anxiety, and depression.  An August 2006 record notes the Veteran's increased symptoms of anxiety, an increase in his medication, as well as road rage.  
The Veteran underwent a VA examination in August 2006.  He reported that he began receiving treatment for his disorder in the 1990's.  He stated that he was prescribed anti-depressant and anxiety medication.  The Veteran reported that he had two grown children and was presently living with his son, as he lost his house when he was divorced from his second wife a few years ago.  He reported that he did not have any friends outside of his extended family.  He indicated that he watched television as an activity.  He denied a history of suicide attempts, as well as violence.  

On examination, the Veteran was casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude toward the examiner was cooperative.  He was oriented to time, person, and place.  His thought process was unremarkable.  There was no evidence of delusions, inappropriate behavior, obsessive or ritualistic behavior, suicidal thoughts, or episodes of violence.  Regarding judgment, he understood the outcome of his behavior.  He had good impulse control.  There was no evidence of panic attacks.  His memory was normal.  His affect was constricted.  His mood was anxious and depressed.  There was evidence of homicidal ideation.  There was evidence of recurrent and intrusive thoughts.  The Veteran exhibited avoidance behavior.  There was evidence of hypervigilence and exaggerated startle response.  The diagnosis was chronic moderate PTSD with a GAF score of 50.      

Upon review of the claims file, the examiner remarked that the Veteran's psychosocial functioning had deteriorated since his last VA examination in 2004.  The examiner stated that the Veteran's PTSD symptoms increased after he retired, which was followed by a divorce from his second wife, who left him.  The examiner reported that the Veteran's psychosocial stressors had increased significantly.  He further noted that the Veteran had very little social support.  He concluded that the Veteran's prognosis for recovery was fair at best.  The examiner stated that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms; however, stated that such symptoms resulted in deficiencies in most areas, to include thinking, family relations, work, and mood, but not judgment.    


VA outpatient treatment records dated in 2007 through November 2010 demonstrate that the Veteran continued to seek treatment for his PTSD symptomatology, to include therapy and medication.  A November 2007 record notes that the Veteran lived at his son's house; the assessment was severe PTSD.  Records dated in November 2009 and December 2009 note the Veteran's report of anger, nightmares, avoidance behavior, irritability, anxiety, temper control problems, and his need to be in control and "on guard" all of the time.  November 2010 records note the Veteran's symptoms of anxiety and depression.  

The Veteran underwent a VA examination in November 2010.  He reported that he had been divorced from his fourth wife since 2006 and currently lived alone.  He stated that he had two children, both whom he had a close relationship with.  He reported that he had one or two close friends.  He stated that he was prescribed anti-depressant and anxiety medication, and explained that the medication kept him calm, to include lessening his feelings of rage.  He denied hospitalization for his PTSD disability.  He denied suicide attempts, as well as violence.  

On examination, the Veteran was casually dressed.  His psychomotor activity and speech were unremarkable.  He attitude toward the examiner was cooperative.  His affect was constricted.  His mood was anxious and depressed.  His attention was intact.  He was oriented to time, person, and place.  His thought process and content were unremarkable.  His impulse control was fair.  Regarding judgment, he understood the outcome of his behavior.  There was no evidence of hallucinations, delusions, violence, inappropriate behavior, homicidal or suicidal thoughts, or obsessive or ritualistic behavior.  There was evidence of panic attacks.  There was evidence of recurrent and intrusive thoughts.  There was evidence of irritability and outbursts of anger, as well as avoidance behavior.  There was evidence of hypervigilence and exaggerated startle response.  The diagnosis was chronic PTSD with a GAF score of 55.      

Upon review of the claims file, the examiner remarked that the changes in the Veteran's functional status and quality of life since the last examination included that he was divorced two more times, for a total of four times.  He noted that the Veteran lived alone and had a very limited social life.  He noted that the Veteran retired from his primary job in 2004; however, was subsequently let go from his part time job of driving cars between car dealerships due to his attitude.  The examiner indicated that the Veteran's prognosis for recovery was fair.  The examiner stated that there was not total occupational and social impairment due to the Veteran's PTSD signs and symptoms; however, stated that such symptoms resulted in deficiencies in most areas, to include judgment, family relations, work, and mood, but not thinking.  Specifically, the examiner noted the Veteran's angry reactions, the fact that he was divorced four times, that he lost his part-time job due to his attitude, and had anxiety and depression.  The examiner concluded that the Veteran's anger was an obstacle to better problem solving in an occupational setting.

The evidence supports an initial 70 percent disability rating for the Veteran's PTSD throughout the rating period on appeal, as the Veteran has experienced significant impairment due to his PTSD for such time.  GAF scores during the appeal period have ranged from 50-58; a score of 50 denotes serious symptoms or serious impairment in social or occupational functioning.  

Although, the June 2004 VA examiner diagnosed moderate PTSD, the Veteran's symptoms are that of severe PTSD.  Significantly, the examiner noted that the Veteran's judgment was impaired.  He further noted that the Veteran had trouble getting along with other at work, as demonstrated in October 2003, when the Veteran got into an argument with his supervisor, to which he responded, "get out of my face or I will kill you."  Further, the examiner stated that the Veteran demonstrated that he experienced difficulty with interpersonal relationships, as he was presently married for a third time.  

The August 2006 VA examiner assigned a GAF score of 50, noting the Veteran's homicidal ideation, and depressed and anxious mood.  The examiner remarked that the Veteran's psychosocial functioning had deteriorated since his last VA examination in 2004, as his psychosocial stressors had increased significantly, to include another divorce.  He further noted that the Veteran had very little social support.  He stated that the Veteran's prognosis for recovery was fair at best.  The examiner concluded that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas, to include thinking, family relations, work, and mood, but not judgment.    

Finally, although the November 2010 VA examiner assigned a GAF score of 55, the Veteran's symptoms are that of severe PTSD, as the Veteran demonstrated the inability to establish and maintain effective relationships.  Specifically, the examiner noted the changes in the Veteran's functional status and quality of life since the last examination included two more divorces, for a total of four times.  The examiner also noted that the Veteran lived alone and had a very limited social life.  The examiner noted that the Veteran retired from his primary job in 2004; however, was subsequently let from his part time job of driving cars between car dealerships due to his attitude.  The examiner stated that the Veteran's anger was an obstacle to better problem solving in an occupational setting, and concluded that his PTSD symptomatology resulted in deficiencies in most areas, to include judgment, family relations, work, and mood, but not thinking.  

In sum, the aforementioned VA examinations and treatment records are consistent with severe PTSD, as they denote occupational and social impairment with deficiencies in most areas.  Thus, an initial 70 percent disability rating is warranted for the Veteran's PTSD disability.  

The evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  Without evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication, persistent delusions or hallucinations, intermittent inability to perform activities of daily living, or memory loss of vital information, a total schedular rating for PTSD is not warranted for any period during the appeal.  While the Veteran is not currently gainfully employed, it appears that he worked at the postal service for many years and retired a few years ago.  Moreover, the Veteran has maintained a lasting relationship with his two children.  Consequently, the Veteran's total disability picture warrants an initial 70 percent disability rating, but no more.


Extraschedular Consideration

The Veteran reported that his was let go from his part time job of driving cars between car dealerships due to his attitude problem.  Further, although the Veteran retired from his primary job as a postal worker in 2004, he reported difficulty getting along with his co-workers and supervisor, to include an argument with his supervisor in October 2003, to which he responded, "get out of my face or I will kill you."  As such, the Board must consider whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record does not establish that the rating criteria are inadequate for rating the Veteran's service-connected PTSD.  His PTSD is primarily manifested by the inability to establish and maintain effective relationships, as well as some interference with employment.  The extent of that relationship difficulty and interference, however, is appropriately and adequate addressed by the 70 percent rating under the rating schedule.  As the effects of the Veteran's disability has been fully considered and are contemplated in the rating schedule, referral for extraschedular ratings is unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  


ORDER

Entitlement to an initial disability rating of 70 percent for service-connected PTSD is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


